DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20110228188).
Regarding claim 1, Kim discloses (Figs. 3-16G) a coating composition comprising chain-like conductive inorganic particles (section 0127), a binder (sections 0128-0129), a high-boiling solvent, and a low-boiling solvent (sections 0092-0093, 0142), the binder is alkoxysilane (sections 0128-0129), and the coating composition is used for forming conductive film (182-187) on a substrate (171) surface on the opposite side to a liquid crystal layer (190) side of a color filter substrate (171) in a liquid crystal display panel (100) having a TFT array substrate (101), a touch detection electrode (150, Xsl, Ysl), the liquid crystal layer, and the color filter substrate.
Kim does not necessarily disclose the content of the chain-like conductive inorganic particles is 30-90% by mass based on the total amount of the chain-like conductive inorganic particles and the binder, the binder is alkoxysilane having a weight-average molecular weight of 1,000 to 20,000.

Regarding claim 2, Kim discloses (Figs. 3-16G) the liquid crystal display panel (100) is an in-cell touch panel (sections 0071-0072).
Regarding claim 3, Kim discloses (Figs. 3-16G) the substrate (171) on which a conductive film (182-187) is formed has a thickness of 500 µm or less (section 0104).
Regarding claim 4, Kim discloses (Figs. 3-16G) the substrate on which a conductive film (182-187) is formed is a stacked body having a TFT array substrate (101) in a lowermost layer and a color filter substrate (171) in an uppermost layer.
Regarding claim 5, Kim does not necessarily disclose the coating composition contains solid content composed of the chain-like conductive inorganic particles and the binder in an amount of 0.1% to 20.0% by mass and has a viscosity of 0.5 to 100 mPa·s.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular solid contents by mass and viscosity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re 
Regarding claim 7, Kim discloses (Figs. 3-16G) the chain-like conductive inorganic particles include at least one kind of particles selected from the group consisting of antimony-containing tin oxide particles, tin-containing indium oxide particles and phosphorus-containing tin oxide particles (section 0127).
Regarding claim 8, Kim discloses (Figs. 3-16G) a conductive film (182-187) formed, using the coating composition on a substrate (171) surface on the opposite side to a liquid crystal layer (190) side of a color filter substrate (171) in a liquid crystal display panel (100) having a TFT array substrate (101), a touch detection electrode (150, Xsl, Ysl), the liquid crystal layer and the color filter substrate.
Regarding claim 9, Kim discloses (Figs. 3-16G) the conductive film has a thickness of 10 to 300 nm (section 0066).
Regarding claim 10, Kim discloses (Figs. 3-16G) the conductive film has a surface electric resistance of 1.0 x 107 to 1.0 x 1010 Ω/square (sections 0066, 0130-0131).
Regarding claim 11, Kim discloses (Figs. 3-16G) the conductive film has a pencil hardness of 3H to 9H (sections 0066, 0075).
Regarding claim 12, Kim discloses (Figs. 3-16G) a liquid crystal display panel comprising a TFT array substrate (101), a touch detection electrode (150, Xsl, Ysl), a liquid crystal layer (190), a color filter substrate (171) and the conductive film (182-187).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Fujita et al. (US 20200033674).
Regarding claim 6, Kim does not necessarily disclose the chain-like conductive inorganic particles are formed by linking 2 to 50 of primary particles having a particle diameter of 2 to 30 nm to each other.
Fujita discloses (Figs. 1-6) the chain-like conductive inorganic particles are formed by linking 2 to 50 of primary particles having a particle diameter of 2 to 30 nm to each other (sections 0046-0050). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Fujita to suppress the occurrence of electrostatic unevenness. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHARLES S CHANG/Primary Examiner, Art Unit 2871